Fish, J.
Frank Papworth sued E. W. Ryman and fifteen other defendants in a county court. All the defendants joined in a demurrer to his petition, which was sustained. Upon the overruling of his certiorari he excepted. His bill of exceptions designated the case as that of “Frank Papworth vs. E. W. Ryman et al.” Service of the bill was acknowl*781edged by “ J. H. Martin and L. Kennedy, attys. for defts.” Upon motion to dismiss : Held, that, while the bill of exceptions might be amended in this court from the record, so as to set forth all the other defendants in the case below, thus making them defendants in error here, they did not become defendants in error until after the making of such amendment, and therefore the prior acknowledgment of service “for defts.” did not cover them; and that the writ of error must be dismissed. Cameron v. Sheppard, 71 Ga. 781; Brantley v. Brookins, 74 Ga. 843; Inman v, Estes, 104 Ga. 645; and see White v. Bleckley, 105 Ga. 173.
Argued May 17,
Decided June 2, 1899.
Motion to dismiss writ of error.
E. H. Williams and Cutis & Lawson, for plaintiff in error.
J. H. Martin and L. Kennedy, contra.

Writ of error dismissed.


All thfe Justices concurring.